McGINLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that Finding of Fact No. 2 is not supported by substantial evidence. Pursuant to Section 406 of the Act, 77 P.S. § 717, notice shall be deemed served on the date when mailed and shall be presumed to have reached the party to be served. The proper focus of our review, in accordance with the provisions of Section 406, should be directed to determining whether Continental has rebutted this statutory presumption by establishing with competent evidence that it did not receive notice. I agree with the Board that Crown Cork & *532Seal Corporation v. Workmen’s Compensation Appeal Board (Savini), 117 Pa.Commonwealth Ct. 242, 543 A.2d 603 (1988), is controlling in the present case. In Crown Cork & Seal we held that notice to the employer is sufficient regardless of whether the employer’s counsel received notice. Failure to communicate between an employer and its counsel does not amount to such administrative negligence, fraud, coercion, or duress as to allow an appeal based on lack of notice. Id. at 247, 543 A.2d at 605.
In the present case, counsel for Continental does not allege that Continental did not receive notice, but at best, alleges that counsel did not receive notice. In view of Crown Cork & Seal, here there are no grounds for appeal. I would affirm the Board.